FULMER, Acting Chief Judge.
Scott Ridener brought a whistle-blower claim against his former employer pursuant to section 448.103, Florida Statutes (1995). The trial court dismissed the suit with prejudice, relying on Potomac Systems Engineering, Inc. v. Deering, 683 So.2d 180 (Fla. 2d DCA 1996), because Ridener had not provided written notice to the employer as a condition' precedent to pursuing the claim. Following the trial court’s dismissal, the Supreme Court of Florida decided Golf Channel v. Jenkins, 752 So.2d 561 (Fla.2000), which overruled this court’s decision in Potomac Systems. The supreme court’s decision in Golf Channel is dispositive and requires us to reverse the trial court’s dismissal.
Reversed and remanded with directions to reinstate Ridener’s complaint.
NORTHGUTT and GREEN, JJ., Concur.